DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed May 20, 2022 and the accompanying information disclosure statement.
Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statement submitted May 20, 2022 and its contents have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,990,994 B2 (hereinafter “’994 patent”), claims 1-20 of U.S. Patent No. 10,026,093 B2 (hereinafter “’093 patent”), and claims 1-10 of U.S. Patent No. 11/436,622 B2 (hereinafter “’622 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. Claims 1-10 of the ’994 patent, claims 1-20 of the ’093 patent, and claims 1-10 of the ’622 patent disclose the features of present claims 1-18.

Statement Regarding Prior Art
Claim 1 recites features for, inter alia, software configured to cause presentation on user interfaces of client computing platforms of offers to sell virtual items to the users such that a first offer to sell a first set of virtual items is presented to at least the first user and the second user, wherein the first offer is associated with parameters that are included in the presentation, wherein the parameters include: (i) the first set of virtual items that are offered for sale, and (ii) a first associated user cost to be exchanged by individual ones of the users that accept the first offer; receive information indicating one or more acceptances of the offers by one or more of the users, including a first acceptance of the first offer by the first user and a second acceptance of the first offer by the second user; responsive to receiving at least a threshold number of acceptances, cause a second presentation on the user interfaces of the client computing platforms of adjusted offers to sell the virtual items to the users such that an adjusted first offer to sell the virtual items is presented to at least the first user and the second user, wherein the adjusted first offer is associated with adjusted parameters that are included in the second presentation, wherein the adjusted parameters include an adjusted first set of virtual items that are offered for sale, wherein the adjusted first set of virtual items includes the first set of virtual items increased by one or more additional virtual items that were formerly not included in the first set of virtual items; and distribute, by the distribution component, the virtual items to the users, wherein distribution of the virtual items includes: (i) responsive to receiving an acceptance of the adjusted first offer, distributing the virtual items in accordance with the adjusted first offer, and else, (ii) responsive to receiving an acceptance of the first offer, distributing the virtual items in accordance with the first offer. Claim 10 recites similar features.
Santini et al. (U.S. Pat. No. 8,777,754 B1) discloses techniques for providing offers for sales of combinations of virtual items at discounted prices. An offer is generated for a sale of a combination of virtual items at a discounted price. The offer for the sale of the combination of virtual items at the discounted price is presented to a user. The presenting suggests to the user that the combination of virtual items is randomly selected from a set of virtual items and the discounted price is randomly selected from a set of discounted prices, the presenting of the offer being performed by a processor. However, Santini does not explicitly disclose all of the features of the independent claims 1 and 9, including the features from these claims identified above.
Mason et al. (U.S. Pub. No. 2011/0313840 A1) discloses techniques for providing offers for goods or services based on the locations of potential customers and the geographic locations of the merchant. The offers may be limited in quantity and acceptance and redemption of the offers may be limited in time. A unique identifier may be associated with each accepted offer. A merchant may have at least some control over the creation and rendering of one or more offers for the merchant’s goods and services. However, Mason does not explicitly disclose all of the features of the independent claims 1 and 9, including the features from these claims identified above.
Keam et al. (U.S. Pub. No. 2004/0266505 A1) discloses techniques for providing inventory management of virtual items in computer games. Within a game, a filter is applied to a game inventory based on an attribute of each one of a plurality of virtual items. The filter can be player defined, game developer defined, system programmer defined, or a combination thereof. In certain versions, the virtual items that satisfy the query provided by the filter are displayed to the player. The player can there upon access any one of the virtual items that are represented by the icons that satisfy the filtering query. In one version, the attributes of the virtual items can be changed using the filtering game inventory system. However, Keam does not explicitly disclose all of the features of the independent claims 1 and 9, including the features from these claims identified above.
Mahajan et al. (U.S. Pub. No. 2013/0005475 A1) discloses techniques for enabling users to transfer virtual items based on their locations. A presence of a player of a computer-implemented game at a location is detected. A presence of an additional player of the computer-implemented game at the location is detected. The player is enabled to transfer a virtual item to the additional player based on the detection of the presence of the player at the location and the detection of the presence of the additional player at the location. However, Mahajan does not explicitly disclose all of the features of the independent claims 1 and 9, including the features from these claims identified above.
King et al. (“Video Game Structural Characteristics: A New Psychological Taxonomy,” Int J
Ment Health Addiction (2010) 8:90–106) has been cited to show the state of the art with respect to
maintaining virtual item inventories.
The closest art of record, including Santini, Mason, Keam, Mahajan, and King, each fail to teach, suggest, or render obvious each and every element of the claims as presently arranged in the claims. Further, based on evidence of record, it appears as though one of ordinary skill in the art at the time of invention would not look to combine these references, or the closest art of record, to arrive at the present claims, without using impermissible hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622